1
2                                                                 JS-6
3
4
5
6
7
8                 UNITED STATES DISTRICT COURT FOR THE
9                    CENTRAL DISTRICT OF CALIFORNIA
10   FRANKLIN R. FRALEY, JR., an            )   CASE NO. 2:18-cv-00722-AB-JPR
     individual and d/b/a FRALEY &          )   [Assigned to Hon. André Birotte Jr.]
11   ASSOCIATES,                            )
                                            )
12                  Plaintiff,              )   [PROPOSED] JUDGMENT FOR
                                            )   DEFENDANTS/THIRD-PARTY
13   Vs.                                    )   PLAINTIFFS TRAVELERS
                                            )
14   TRAVELERS PROPERTY CASUALTY            )   PROPERTY CASUALTY
     COMPANY OF AMERICA, a Connecticut )        COMPANY OF AMERICA AND
15   corporation; FIDELITY AND              )   FIDELITY AND GUARANTY
     GUARANTY INSURANCE                     )   INSURANCE UNDERWRITERS,
16   UNDERWRITERS, INC., a Wisconsin        )   INC. ON (1) FIRST
     corporation; and DOES 1-10,            )   SUPPLEMENTAL COMPLAINT
17                                          )
                    Defendants.             )   BY PLAINTIFF FRANKLIN R.
18                                          )   FRALEY JR. D/B/A FRALEY &
     TRAVELERS PROPERTY CASUALTY                ASSOCIATES AND (2) THIRD-
     COMPANY OF AMERICA, a Connecticut ))
19   corporation; FIDELITY AND                  PARTY COMPLAINT AGAINST
     GUARANTY INSURANCE                     )   DRITA KESSLER AND DK ART
20   UNDERWRITERS, INC. a Wisconsin         )   PUBLISHING, INC.
     corporation,                           )
21                                          )
                    Third-Party Plaintiffs, )
22                                          )   Hearing Date:     June 7, 2019
                                            )   Time:             10:00 a.m.
23   Vs.                                    )   Courtroom:        7B
                                            )
24                                          )
     DRITA KESSLER, an individual; DK ART ))    Complaint Filed: January 29, 2018
25   PUBLISHING, INC., a California
     corporation,                           )
26                                          )
                    Third-Party Defendants. )
27                                          )
                                            )
28
                                        -1-
                                     JUDGMENT
1          The following motions came on regularly for hearing on June 7, 2019 in
2    Courtroom 7B of the above-entitled Court, the Honorable André Birotte Jr.
3    presiding: (1) Motion for Partial Summary Judgment On The First Supplemental
4    Complaint by Plaintiff Franklin R. Fraley, Jr. d/b/a Fraley & Associates
5    (“Plaintiff”); (2) Motion for Summary Judgment Or, In the Alternative, Partial
6    Summary Judgment by Defendant/Third-Party Plaintiff Travelers Property Casualty
7    Company of America (“Travelers”); (3) Motion for Summary Judgment Or, In the
8    Alternative, Partial Summary Judgment by Defendant/Third-Party Plaintiff Fidelity
9    and Guaranty Insurance Underwriters, Inc. (“Fidelity”); and (4) Travelers’ and
10   Fidelity’s Motion for Default Judgment Against Third-Party Defendants Drita
11   Kessler (“Kessler”) and DK Art Publishing, Inc. (“DK Art”).
12
13         A.     Plaintiff’s First Supplemental Complaint
14         After consideration of the points and authorities, declarations and evidence
15   filed by the parties in support of and in opposition to Plaintiff’s Motion for Partial
16   Summary Judgment and the Motions by Travelers and Fidelity for Summary
17   Judgment Or, In The Alternative, Partial Summary Judgment, as well as oral
18   argument concerning said motions, the Court finds (1) there is no triable issue of
19   material fact as to the counts for conversion, intentional interference with
20   contractual relationship, intentional interference with prospective economic
21   advantage and aiding and abetting fraudulent transfers alleged against Travelers and
22   Fidelity in Plaintiff’s operative First Supplemental Complaint and (2) Travelers and
23   Fidelity are both entitled to judgment as a matter of law in their favor and against
24   Plaintiff on the First Supplemental Complaint, as set forth in the Court’s written
25   Order Granting Defendants’ Motions for Summary Judgment and Motion for Entry
26   of Default dated June 24, 2019 (Dkt. No. 120) (“Order”).
27
28
                                                -2-
                                           JUDGMENT
1             IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT
2    Plaintiff take nothing from Travelers, and that Plaintiff’s action against Travelers be
3    dismissed with prejudice.
4             IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT
5    Plaintiff take nothing from Fidelity, and that Plaintiff’s action against Fidelity be
6    dismissed with prejudice.
7             IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT
8    Travelers and Fidelity shall recover costs from Plaintiff by post-judgment bill of
9    costs.
10            JUDGMENT IS HEREBY ENTERED for Defendant Travelers Property
11   Casualty Company of America and against Plaintiff Franklin R. Fraley, Jr. d/b/a
12   Fraley & Associates with respect to each of the causes of action alleged by Plaintiff
13   in the First Supplemental Complaint against Travelers.
14             JUDGMENT IS HEREBY ENTERED for Defendant Fidelity and
15   Guaranty Insurance Underwriters, Inc. and against Plaintiff Franklin R. Fraley, Jr.
16   d/b/a Fraley & Associates with respect to each of the causes of action alleged by
17   Plaintiff in the First Supplemental Complaint against Fidelity.
18
19            B.     Third-Party Complaint By Travelers And Fidelity
20            After consideration of the points and authorities, declarations and evidence
21   filed by the parties in support of the Motion for Default Judgment Against Kessler
22   and DK Art by Travelers and Fidelity, the Court finds (1) there is no triable issue of
23   material fact as to the claims for express contractual indemnity and declaratory relief
24   alleged by Travelers and Fidelity in the Third-Party Complaint against Kessler and
25   DK Art and (2) Travelers and Fidelity are both entitled to judgment as a matter of
26   law in their favor and against Kessler and DK Art, jointly and severally, as set forth
27   in the Order.
28
                                                 -3-
                                            JUDGMENT
1          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT Drita
2    Kessler and DK Art Publishing, Inc., jointly and severally, shall pay Travelers
3    Property Casualty Company of America and Fidelity and Guaranty Insurance
4    Underwriters, Inc. a total of $217,406.42 as damages consisting of attorney’s fees
5    and costs incurred by Travelers and Fidelity from February 21, 2018 to the date of
6    this Judgment in relation to this action commenced by Plaintiff.
7          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT Drita
8    Kessler and DK Art Publishing, Inc., jointly and severally, shall pay Travelers
9    Property Casualty Company of America and Fidelity and Guaranty Insurance
10   Underwriters, Inc. post-judgment interest on the unpaid principal amount of this
11   Judgment, $217,406.42, from the date of entry of this Judgment until paid in full at
12   the rate of 1.952% as required by 28 U.S.C. §1961 based on the date of this
13   Judgment.
14         IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT
15   (1) Drita Kessler and DK Art Publishing, Inc., jointly and severally, shall pay
16   Travelers Property Casualty Company of America and/or Fidelity and Guaranty
17   Insurance Underwriters, Inc. additional damages for attorney’s fees and costs
18   incurred by Travelers and/or Fidelity after the date of this Judgment in relation to
19   any appeal of this Judgment by Plaintiff, if any, and (2) the Court shall retain
20   jurisdiction of this action for the sole ministerial purpose of calculating the amount
21   of such additional damages sustained by Travelers and Fidelity after the date of this
22   Judgment, if any.
23         JUDGMENT IS HEREBY ENTERED for Third-Party Plaintiff Travelers
24   Property Casualty Company of America and against Third-Party Defendants Drita
25   Kessler and DK Art Publishing, Inc. with respect to each of the causes of action
26   alleged by Travelers in the Third-Party Complaint against Kessler and DK Art.
27
28   ///
                                               -4-
                                           JUDGMENT
1          JUDGMENT IS HEREBY ENTERED for Third-Party Plaintiff Fidelity
2    and Guaranty Insurance Underwriters, Inc. and against Third-Party Defendants Drita
3    Kessler and DK Art Publishing, Inc. with respect to each of the causes of action
4    alleged by Fidelity in the Third-Party Complaint against Kessler and DK Art.
5
6
7
8
     Dated: July 23, 2019                           By: _________________________
9
                                                         Hon. André Birotte Jr.
10                                                       United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -5-
                                         JUDGMENT
